Citation Nr: 1525010	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  12-21 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for pseudofolliculitis barbae, evaluated as noncompensably disabling prior to April 6, 2010, and 30 percent disabling thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1992 to December 1992, and from March 1993 to April 1996.	

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted the Veteran's claim for service connection for pseudofolliculitis barbae and assigned a noncompensable rating in January 2010.  In April 2010, within one year after the January 2010 rating decision, the Veteran requested "reconsideration" of that specific decision, noting that the condition affects more than 10 percent of an exposed are, to include 50 percent of his face, the area between his check and neck and the back of his head.  The Veteran's April 2010 can be reasonably be construed as indicating disagreement with the January 2010 decision and desire for appellate review.  See 38 C.F.R. § 20.201.  Thus, as the April 2010 correspondence constitutes a notice of disagreement, the appeal steams from the Veteran's initial January 2009 claim for benefits.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2015, and a copy of the hearing transcript is of record.

In May 2015, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

The issue of entitlement to service connection for an acquired psychiatric disability as secondary to pseudofolliculitis barbae was raised during the April 2015 Board hearing, and has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Board Hearing Transcript at 7-8.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  Prior to April 6, 2010, the Veteran's pseudofolliculitis barbae involved less than 5 percent of the exposed areas affected; it did not require systemic therapy or demonstrate any characteristics of disfigurement.

2.  From April 6, 2010, the Veteran's pseudofolliculitis barbae involves less than 40 percent of the exposed areas affected; it does not require systemic therapy or demonstrate more than two characteristics of disfigurement.

3.  The competent and probative evidence of record does not demonstrate that the Veteran's service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to August 6, 2010, the criteria for a compensable rating for the Veteran's pseudofolliculitis barbae are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7800, 7806, 7813 (2014).

2.  Beginning April 6, 2010, the criteria for a rating in excess of 30 percent for the Veteran's pseudofolliculitis barbae are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7800, 7806, 7813 (2014).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Here, the Veteran's claim for an increased initial rating is a "downstream" issue, in that it arose from an initial grant of service connection for pseudofolliculitis barbae. Prior to the January 2010 rating decision, the RO issued a letter in September 2009 that advised the Veteran of the evidence necessary to substantiate his claim for service connection for this disability, of his and VA's respective obligations with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file, and all identified and available pertinent post-service treatment records have been obtained.  In this regard, the Veteran testified that he recently underwent VA treatment.  See Board Hearing Transcript at 7-9.  However, as this treatment was for a psychiatric condition, these records are not pertinent to issues currently before the Board and need not be obtained.  The Veteran's skin disability was medically evaluated in December 2009, June 2010 and November 2014.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in April 2015.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's service history and his current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and neither the Veteran nor his representative contends otherwise.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Increased Rating for Pseudofolliculitis Barbae

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In both initial rating claims and increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's pseudofolliculitis barbae disability has been assigned a noncompensable rating since September 9, 2009, and a 30 percent disability rating since April 6, 2010. 
 
The specific diagnosis of pseudofolliculitis barbae does not have its own diagnostic code; it has been rated by analogy under Diagnostic Code (DC) 7813 (for dermatophytosis of the beard area), which provides for rating as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801-7805), or dermatitis (DC 7806), depending upon the predominant disability.  See 38 C.F.R. § 4.118, DC 7813.  

Under DC 7806, dermatitis or eczema involving less than 5 percent of the entire body or less than 5 percent of exposed areas affected and has required no more than topical therapy during a 12 month period is rated as noncompensably disabling.  A 10 percent rating is assigned for dermatitis or eczema that involves at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected, or; requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or requiring systemic therapy for a total duration of 6 weeks or more, but not constantly, during the past 12-month period, is rated as 30 percent disabling.  A 60 percent rating is warranted for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or requiring constant or near-constant systemic therapy during the past 12-month period.  38 C.F.R. § 4.118.

Under DC 7800, a 10 percent rating is assigned for scars with 1 characteristic of disfigurement.  A 30 percent rating is assigned for scars with visible or palpable tissue loss and either gross distortion or asymmetry of 1 feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with 2 or 3 characteristics of disfigurement.  A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of 2 features or paired sets of features, or; with 4 or 5 characteristics of disfigurement.  An 80 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with 6 or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800.

The 8 characteristics of disfigurement referred to in DC 7800 are: a scar 5 or more inches (13 centimeters) in length; a scar at least one-quarter inch (0.6 centimeters) wide at the widest part; the surface contour of the scar is elevated or depressed on palpation; the scar is adherent to underlying tissue; the skin is hypo- or hyper- pigmented in an area exceeding 6 square inches (39 square centimeters); the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches; there is underlying soft tissue missing in an area exceeding 6 square inches; and, the skin is indurated and inflexible in an area exceeding 6 square inches.  Id., Note 1.

Initially, the Board notes that it has considered the scar codes, Diagnostic Codes 7801-7805, but finds that they are inapplicable, as the evidence does not demonstrate the Veteran's pseudofolliculitis barbae manifests with scars that are deep, painful, unstable, involve an area of 144 square inches or more, or cause any other functional limitation.

Turning to the evidence, a September 2009 VA treatment record notes that the Veteran complained of skin tags in the left axilla and a general itching of the skin.  Examination revealed that the skin was warm and dry, there were skin tags in the left axilla, and no worrisome lesions.  The examiner diagnosed xerosis (dry skin) and prescribed triamcinolone (a corticosteroid) and Eucerin. 

On December 2009 VA Contract (QTC) examination, the Veteran reported that his skin disease affected his head, face and neck, with symptoms of oozing yellowish fluid and itching.  He indicated use of triamcinolone twice daily and Eucerin as needed with some relief over the past 12 months.  Reported functional impairment included interruption in activities during excessive periods of itching, and inability to shave at times.  Physical examination revealed numerous raised hyperpigmented areas throughout the beard, with no ulceration, exfoliation, crusting or disfigurement.  Less than 1 percent of the exposed area was affected.  There was no tissue loss but there was induration of less than 6 square inches.  There was no inflexibility, hypopigmentation, or limitation of motion.  The area was slightly hyperpigmented and had irregular abnormal texture, both less than 6 square inches.  There was no scarring.

On April 6, 2010, the Veteran asserted that his condition affects 50 percent of his face.  He stated that the outbreaks are always tender to the touch, even when applying his prescribed creams.  He keeps a thick beard that covers his face because of the condition.  The Veteran also submitted photographs showing bumps around his face and neck.

On June 2010 VA Contract (QTC) examination, the Veteran reported that his pseudofolliculitis barbae involved his face and neck, basically in the distribution of his beard.  His face would develop bumps for weeks after he shaved it.  He complained of itching and shedding.  He has had some creams but he could not recall what they were.  Physical examination of the skin revealed irritation in the distribution of the beard; however, there was no scarring.  There was nothing on the scalp or posterior neck.  The examiner found that 25 percent of the exposed area had lesions.

On November 2014 VA examination, the Veteran reported that his pseudofolliculitis barbae had worsened.  Treatment included constant/near constant use of topical medications (triamcinolone/hydrocortisone) in the past 12 months.  Following physical examination, the examiner noted hypopigmented macules and papules on the cheeks and chin and neck area; no pustular lesions.  Both the total body area and total exposed body area was less than 5 percent.  A November 2014 scars examination revealed one scar resulting from the Veteran's pseudofolliculitis barbae, described as 3 centimeters by 3 centimeters.  The scar was not painful, unstable, depressed or adherent to the underlying tissue, but the examiner identified 8 papules, 2-3 millimeters in diameter, on the chin and neck that were elevated on palpation.  Multiple areas of hypopigmentation were noted on the cheeks and chin.  There was no gross distortion of asymmetry of facial features.  The examiner found no limitation of function due to the Veteran's scars.

During the April 2015 Board hearing, the Veteran testified that his face bleeds and pusses.  His face often bleeds in the morning, and has worsened ever since he was prescribed anticoagulants.  He stated that he has flare-ups when the weather changes; in the cold, his skin dries up, and in the heat, his bumps tend to get bigger.  His face often itches.  He testified that he uses a topical cream, and was told he can only take it 3 times per week.  His wife testified that, when the Veteran shaves, his skin will often come off and will start to bleed.

In May 2015, the Veteran submitted a statement from a treatment provider indicating that the Veteran is currently prescribed an anticoagulant and therefore was instructed to shave with an electric razor instead of a straight razor.  The Veteran also submitted additional photographs showing bumps in a pattern covering his beard area.  In short, these photos reflect the Veteran's pseudofolliculitis barbae affects the same area as identified by the June 2010 VA contract examiner, or 25 percent of exposed areas.

Regarding the period prior to August 6, 2010, the Board finds that a compensable rating is not warranted.  Prior to that date, the medical evidence demonstrates that the total area of the Veteran's body and/or exposed areas affected by pseudofolliculitis barbae was less than 5 percent.  Additionally, the Veteran's pseudofolliculitis barbae did not require intermittent systemic therapy.  The Board notes that the Veteran's topical corticosteroid cream is not considered systemic therapy because "systemic" is defined as pertaining to or affecting the body as a whole.  See Dorland's Illustrated Medical Dictionary 1888 (31st ed. 2007).  The specific categories of drugs mentioned in DC 7806 that warrant a higher rating act on the body and its processes themselves, while the topical cream prescribed (Triamcinolone) for the Veteran's eczema is used for agents that are external and not intrinsic to the body.  Additionally, a compensable rating is not warranted for disfigurement under DC 7800 because there is no evidence of scarring prior to August 6, 2010.  Moreover, although the December 2009 VA examiner noted that the Veteran's skin was indurated, hyperpigmented and of abnormal texture, the area affected area was less than 6 square inches.

Regarding the period from August 6, 2010, the Board finds that a rating in excess of 30 percent is not warranted.  From that date, the total area of the Veteran's body affected by pseudofolliculitis barbae was never greater than 40 percent. Additionally, the Veteran's pseudofolliculitis barbae did not require near constant systemic therapy, for reasons noted above.  Therefore, a higher 60 percent rating under DC 7806 is not warranted.  Finally, a higher 50 percent rating is not warranted under DC 7800 because there is no evidence of record showing visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features.  Moreover, even assuming the requisite surface area was met, only two characteristics of disfigurement, hypopigmentation and elevation of surface contour on depression, were identified during this period, as opposed to the minimum of four needed for an increased rating.

Accordingly, a compensable rating prior to August 6, 2010, and a rating in excess of 30 percent from August 6, 2010 for pseudofolliculitis barbae are neither met nor approximated.  The claim for increase must be denied.

In this regard, the Board has considered the Veteran's assertion that his pseudofolliculitis barbae covers 50 percent of his face.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).  However, when considered with the other evidence of record, the Board finds the specific assessments of the VA examiners to be of greater probative value, due to the examiners' expertise and the fact that they conducted physical examinations of the affected areas.
The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

The Board finds that the disability ratings assigned for the Veteran's pseudofolliculitis barbae contemplate the Veteran's disability level and symptomatology, and there is no aspect of the Veteran's disability that is not contemplated by the schedular criteria.  As was explained above, while higher ratings under DC 7806 and alternate rating codes are available for the Veteran's disability, the preponderance of the evidence simply does not show that his symptomatology more closely approximated the criteria for higher ratings during either of the periods on appeal.  Thus, the ratings assigned or upheld herein are adequate to rate the Veteran's disability under the applicable schedular criteria.  For these reasons, referral by the RO to the Director of VA's Compensation Service under 38 C.F.R. § 3.321 is not warranted.  Bagwell, 9 Vet. App. at 337.

III.  TDIU

The evidence of record raises the issue of entitlement to TDIU.  During the April 2015 Board hearing, the Veteran reported that he cannot hold a job due to his pseudofolliculitis barbae.  Specifically, he asserted that the blood and puss that comes from his pseudofolliculitis barbae would contaminate whatever product he was working with.  He also stated that he does not want to be around others because of his condition and has developed mental health problems, in part, because of his  pseudofolliculitis barbae.

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one disability should be rated at 40 percent or more and the combined evaluation should be 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran is currently service-connected for pseudofolliculitis barbae, rated at 30 percent disabling; and associated scars, rated as noncompensable.  His combined rating is 30 percent.  Therefore, the criteria for a TDIU under 38 C.F.R. 
§ 4.16(a) are not met.

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16 (b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director of the Compensation Service for extraschedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).

Individual unemployability must be determined with consideration of a veteran's education and occupational experience but without regard to any non-service connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In his January 2012 Application for Increased Compensation Based on Unemployability, the Veteran indicated that he completed high school and previously worked as a driver.  He has been unemployed since October 2009.  

The Board finds that there is no basis to refer his TDIU claim to the Director of the Compensation Service for consideration of an extraschedular grant of a TDIU under § 4.16(b).  While the 2009 VA examiner conceded interruption in activities during excessive episodes of itching and an inability to shave the face due to the Veteran's skin disorder, there is no indication in the competent medical evidence that the Veteran's pseudofolliculitis barbae and associated scarring and bleeding renders him unemployable.  To the contrary, the November 2014 VA examiner, who noted that the Veteran retired from other medical conditions, specifically opined that the Veteran's pseudofolliculitis barbae and resulting scar did not impact his ability to work.  Moreover, the record reflects that other, non-service connected disabilities are responsible his unemployability, to include a sleep-related breathing disorder and an affective/mood disorder, neither of which are service-connected.  See, e.g, the November 2009 Social Security Administration (SSA) determination.  While the Board is sympathetic to the Veteran's arguments that he does not want to be around others because of his skin problems and experiences mental health problems due to his skin disorder, he is not currently in receipt of service connection for any psychiatric disorder, so the Board is unable to consider the occupational impact of his psychiatric disorder in adjudicating his entitlement to a TDIU.  

In summary, the preponderance of the most probative evidence of record does not show the Veteran to be unable to maintain substantially gainful employment due solely to his service-connected skin disorder and associating scarring.  Therefore, entitlement to a TDIU is not warranted; the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Prior to August 6, 2010, a compensable rating for pseudofolliculitis barbae is not warranted.

From August 6, 2010, a rating in excess of 30 percent for pseudofolliculitis barbae is not warranted.

A TDIU is denied.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


